Case 1:20-cr-00084-MJA Document 51 Filed 06/23/21 Page 1of1 PagelD #: 372

AO 86A (Rev. 01/09) Consent to Proceed Before a Magistrate Judge in a Misdemeanor Case

UNITED STATES DISTRICT COURT FILED
for the JUN 23 2021

Northern District of West Virginia
U.S. DISTRICT COURT-WVND

United States of America CLARKSBURG, WV 26301

Vv.

Kenneth Ramdat Case No. 1:20-CR-84

 

Newer Nome Nene ee eee”

Defendant

CONSENT TO PROCEED BEFORE A MAGISTRATE JUDGE IN A MISDEMEANOR CASE

A United States magistrate judge has explained to me the nature of the charges against me and the maximum penalty
that may be imposed on each charge if I am found guilty. The magistrate judge has also informed me of my right to a
lawyer, my right to a jury trial, and my right to be tried, judged, and sentenced before either a United States district judge
or a United States magistrate judge.

I consent to being tried before a United States magistrate judge, and I waive my rights to trial, judgment, and
sentencing by a United States district judge.

Benen Cc: Laront pr pb /23/ 2
! Defendant’ s signature

Waiver of a Right to Trial by Jury

 

I waive my right to a jury trial.

SPs tage e. Coral LA 06/33 ort
Defendant's signature
Wdlafe € Wee

The United States consents to the jury-trial waiver:

 

 

 

Government r epresentatWe ’s signature e€

Sink EWasrey ASA

Government representative - 's printed name and title

 

Waiver of a Right to Have 30 Days to Prepare for Trial

I waive my right to have 30 days to prepare for trial.

— Lbrumve Lado wh Oh (22, [orrt

Defendant’ 's signature

Malis oeyays ingere CVPa-
Inge A\
Printed name of defendant's attornep&if any) Signature of defendant's attorney (if any)
Zi

Date: Co 2 31202 | Approved by:

 

 

 
